DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are currently pending in U.S. Patent Application No. 17/149,412 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Regarding claim 9 at Step 1, Examiner notes the claim is directed to one of the statutory categories – more specifically a manufacture or composition of matter, in view of that non-transitory computer readable medium storing the computer software code/instructions.  Examiner notes however Applicant may consider restructuring the claim/preamble such that it is clear that the claim is directed to the non-transitory medium itself, as compared to any computer software per se.  In other words, under an interpretation (potentially inappropriate) that the ‘hidden images’ the stored on the non-transitory CRM as opposed to the computer software being the thing stored on the non-transitory CRM, the claim language may be misconstrued as being directed to software per se.
	The 2019 Revised Patent Subject Matter Eligibility Guidance, effective January 7, 2019, identifies a revised 2-prong Step 2A, and groups of Abstract ideas to include (a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes, eliminating potential characterizations under the category/group previously identified as an ‘Abstract Idea ‘Of Itself’’ if they fall outside of groups (a)-(c).  Examiner notes limitations potentially drawn to group (c) mental processes, must also be ‘practically performed in the mind’.  Under the revised guidance, analysis of the claims in question according to the subject matter eligibility test as illustrated in MPEP 2106 suggests the claim(s) are directed to one or more judicial exceptions – specifically (b) and/or (c) (depending on the complexity of an obtained image when it comes to process steps practically performed in the mind’ identified above.
	Claim(s) 1/9 recites individual limitations, such as ‘forming a mirror image of the image, wherein the image, the mirror image or a combination thereof is at least partially transparent’, and ‘positioning the mirror image atop the image or positioning the image atop the mirror image’, and ‘moving the mirror image and/or the image with respect to one another in an attempt to reveal the hidden images’ which are claimed at a high level of generality and arguably directed to groups (b) Methods of Organizing Human Activity to include ‘managing personal behavior/following rules or instructions’ and/or (c) ‘mental processes’ to include ‘concepts performed in the human mind (including an observation, evaluation, judgement, opinion)’ – particularly in view of the manner in which the limitations as claimed constitute a level of generality not precluding the steps in question from being practically performed in the mind and/or as human activity with the assistance of electronics/digitally or otherwise.  Applicant is reminded that the mere nominal recitation of a generic computer/processor in the ‘implementation of’ any method steps/functional language (claim 9 medium, see also claim 6 ‘performed digitally’), does not take the claim limitation(s) out of the mental process grouping.  Examiner also notes an ‘attempt’ to reveal hidden images does not require any interpretation/final determination(s) with regards to the meaning of any images revealed (if any).  In other words, the absence of a requirement to actually decode any meaningful hidden/coded image/message (in a sufficiently detailed technical means or otherwise) may serve to open up permissible interpretations regarding the obtained image and process as a whole.  As an example, a person may imagine a hollow circle/ring, and perform the abovementioned steps mentally to ‘decode’/’reveal’ a horizontally oriented figure-eight/lemniscate/infinity symbol.
	The remaining limitation(s) e.g. ‘obtaining an image’ (see also those limitations of claims 14 and 15) constitute the addition of ‘insignificant extra-solution activity’ to the judicial exception – see MPEP 2106.05(g).  Examiner notes these limitations additionally fail to preclude an interpretation wherein they comprise one or more manually/human performed operations, and they fail to impose any meaningful/specific limit on the judicial exceptions identified above.  Prong Two considerations that are not indicative of integration into a practical application include implementing the abstract idea(s) on a generic hardware/computer, adding insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular environment/field of use (e.g. an attempt at decoding or decoding operation generally).  See also those notes for ‘Mere automation of manual processes’ presented below as it relates to both 2A Prong Two and 2B.  Limitations potentially indicative of integration into a practical application include but are not limited to those improvements as identified in MPEP 2106.05(a), and distinguished from those exemplary improvements insufficient for showing an improvement as required.  Prong two of revised step 2A requires evaluation as to whether the claim is directed to the judicial exception, or instead a ‘practical application’ of the judicial exception.  Examiner notes the manner in which no limitations serve as additional elements to integrate the claim as a whole into a practical application (‘NO’ at Prong 2 of revised 2A), particularly in view of their associated breadth and lack of detailed technical explanation(s) in the accompanying Specification (how a sufficiently technical explanation may preclude performance mentally and/or as an entirely manual process involving only generic computer/processor/equipment).  See MPEP 2106.04(d).  
	Proceeding to 2B, we must consider if the claim is directed to ‘significantly more’ and/or otherwise explicitly claims an ‘inventive concept’, such that the claim(s) are directed to (and not merely ‘generally linked’ to) an improvement to a specific device and/or technical application.  As previously identified with respect to generic computer/processor limitations for the implementation of any method/functional language, automating one or more tasks in a broad/generic sense does not serve to tip the scales in favor of the claim(s) as a whole being directed to significantly more.  See MPEP 2106.05(a)(1) and iii ‘Mere automation of manual processes’ falling under “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality”.  See also MEPEP 2106.05(f).  For the case of 2B, it is also appropriate to re-evaluate those limitations identified as insignificant extra-solution activity, to determine if said limitations involve unconventional/more than well-understood/routine/conventional activity, as such a finding may indicate the presence of an inventive concept.  Examiner notes this is not the case as those retrieving/receiving/outputting limitations amount to recalling from memory and retrieving/capturing/observing one or more images/image data generally, or outputting a similarly broad ‘indication’ (mere data gathering or data output as identified in MPEP 2016.05(g)).  Therefore, the claim(s) in question do not amount to significantly more than any abstract idea itself (Step 2B: NO).
	Dependent claims 2-8 and 10-17 are similarly deficient as they further limit one or more limitations identified above in a manner failing to preclude an interpretation under the mental process and managing human activity groupings, and/or constitute the addition of insignificant extra-solution activity claimed at a degree of generality failing those tests of Prong 2 2A and 2B for those same reasons identified above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,930,019, hereinafter ‘019.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of reference anticipate independent claims of the instant application.  For a more detailed mapping of the correspondence between limitations see the following table(s) below.  The conflicting claims are not patentably distinct from each other for the following reasons:
•	Instant claim 1 and claim 10 (alternatively claim 27) of reference recite common subject matter;
•	Whereby instant claim 1, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by claim 10/27 of the reference;
•	Whereby the elements of claim 1 are fully anticipated by patent/reference claim 10/27, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 
•	Elements of instant claim 9, are additionally anticipated by reference claim 10/27, in view of Obviousness type Double Patenting procedures as they relate to system/CRM and method claims of congruent scopes.
•	Elements of instant claim(s) otherwise not present explicitly in corresponding reference claim(s) identified below, and/or present in reference claims characterized by a different dependent claim structure (see explicit transparency disclosure of claims 12-13, in view of manner in which claim 9 and 13 both further limit claim 7 (in other words, reference claim 13 does not necessarily inherit limitations of claim 9), correspond to interpretations under plain meaning definitions and/or explicitly disclosed obvious variants/alternatives thereto as identified in the corresponding Specification of the reference application, and accordingly serve in identifying permissible interpretation(s) of claims of reference serving as grounds for nonstatutory double patenting rejection(s), with instant claims unpatentable over the reference claims and/or in view of obvious modifications/alternatives thereto known and/or otherwise expressly stated.  While the disclosure of reference may not be used as prior art (Double Patenting concerns the claims of reference), portions of the specification which provide support for reference claims may also be examined and considered when addressing the scope of claim(s) of reference and the issue of whether an instant claim defines an obvious variation or falls within the scope of an invention claimed in the claims of reference.

Instant Claims
Claims of Reference 10,930,019
Claim 1
A method for revealing hidden images comprising:
Claim 10/9/8/7/1
Claim 10: such that as the composite image is gradually decoded by moving the mirror image of the composite image with respect to the composite image... in further view of that decoding of intervening claim 8; Claim 9: gradually moving the mirror image of the composite image with
respect to the composite image such that a plurality of decoded images are sequentially revealed.
obtaining an image; 

In view of claim 1: creating a composite image by at least partially overlapping at least some of the reflected bisected image elements, alternatively the creation of that decoding image as per intervening claim 7 (composite image appears to more closely/accurately correspond to ‘the image’ of instant claim 1)
forming a mirror image of the image, wherein the image, the mirror image or a combination thereof is at least partially transparent;
The method of claim 1 further comprising creating a decoding image by obtaining a mirror image of the composite image – in further view of claims 12 and 13 and ODP bullet 5 above - The method of claim 7 wherein at least a portion of the mirror image of the composite image is at least partially transparent. In further view of those removed image elements of claim 1 and corresponding interpretation note from above.
positioning the mirror image atop the image or positioning the image atop the mirror image; and
Claim 8: further comprising decoding at
least a portion of the composite image by aligning a plane of symmetry of at least one of the reflected bisected image elements of the composite image with a respective plane of
symmetry in the mirror image of the composite image such that the plane of symmetry in the composite image and the plane of symmetry in the mirror image of the composite image are atop one another.
moving the mirror image and/or the image with respect to one another in an attempt
to reveal the hidden images.
Claim 9: gradually moving the mirror image of the composite image with respect to the composite image such that a plurality of decoded images are sequentially revealed.  See also Claim 10.

	
Instant Claims
Claims of Reference 10,930,019
Claim 1/9
A method for revealing hidden images comprising:
Claim 27
An art authentication method comprising: ... in an attempt to reveal hidden encoded images;
obtaining an image; 
obtaining an image of artwork;
forming a mirror image of the image, wherein the image, the mirror image or a combination thereof is at least partially transparent;
forming a mirror image of the artwork, wherein the image of the artwork, the mirror image of the artwork or a combination thereof is at least partially transparent;
positioning the mirror image atop the image or positioning the image atop the mirror image; and
positioning the mirror image of the artwork atop the image of the artwork or positioning the image of the artwork atop the mirror image of the artwork;
moving the mirror image and/or the image with respect to one another in an attempt
to reveal the hidden images.
moving the mirror image of the artwork with respect to the image of the artwork and/or moving the image of the artwork with respect to the mirror image of the artwork in an attempt to reveal hidden encoded images.

	
Dependent claims 2-8 and 10-17 of the instant application are similarly rejected on the grounds of nonstatutory double patenting as being unpatentable over the reference claims identified in U.S. Patent No. 10,930,019, as claims of reference anticipate corresponding instant claims as illustrated in the table below (direct correspondence), in further view of Obviousness type Double Patenting procedures as they relate to system, method and CRM claims of congruent scopes and ODP bullet 5 above.  Accordingly, all claims of the instant application are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims of reference.
Instant application
Claims of Reference 
Claim(s) 2/10
Claim 27, claim 1 ‘composite image’ under interpretation note(s) of bullet 5 above
Claim(s) 3/11
Claim 8/21
Claim(s) 4/12
Claim 9/22
Claim(s) 5/13
Claim 10/23
Claim(s) 6
Claim 36
Claim(s) 7/16
Claim 32
Claim(s) 8/17
Claim 33
Claim 14
Claim 26
Claim 15
Claim 25

	

Claims w/o Prior Art Based Rejection(s)
References of record do not appear to support rejection under an art-based grounds for the cases of Claims 1-17.  Examiner notes however that these claims are not objected to as being allowable if rewritten to include all of the limitations of the base claim and any intervening claims, as they remain rejected under 35 USC § 101 for those reasons identified in the corresponding rejection above.  See also those notes above regarding Terminal Disclaimer as a means to overcome rejection(s) under Double Patenting in view of U.S. Patent No. 10,930,019.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669